Case 20-41308          Doc 37      Filed 03/10/20 Entered 03/10/20 14:20:38                      Main Document
                                                Pg 1 of 4


                              UNITED STATES BANKRUPTYC COURT
                               EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

     In re:                                                 Chapter 11
                                           1
 FORESIGHT ENERGY LP, et al.,                                Case No. 20-41308-659

                   Debtors.                                  (Joint Administration Requested)



                         NOTICE OF APPEARANCE AND DEMAND FOR
                           SERVICE OF NOTICES AND PLEADINGS

          PLEASE TAKE NOTICE that counsel for the Kenneth S. Grossman Pension Plan, a

creditor and party in interest in the captioned bankruptcy case, pursuant to, inter alia,

Bankruptcy Rules 2002, 3017, 9007 and 9010, and 11 U.S.C. §§ 102(1) and 342, demands that

copies of all notices given or required to be given in this case and all papers served or required to

be served in this case, be given to and served upon the undersigned:

                                             Nicholas F. Kajon
                                          Constantine D. Pourakis
                                          Andreas D. Milliaressis
                                            Stevens & Lee, P.C.
                                      485 Madison Avenue, 20th Floor
                                        New York, New York 10022
                                        Telephone: (212) 319-8500
                                            Fax: (212) 319-8505
                                        Email: nfk@stevenslee.com
                                            cp@stevenslee.com
                                           adm@stevenslee.com

 1
   The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are: Foresight
Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight Energy Employee
Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables LLC (2250); Sugar
Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC (9143); Foresight Coal Sales
LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC (0958); Oeneus LLC (6007);
Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American Century Transport LLC (SEC No.
5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC No. 5788); Foresight Energy Finance
Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining LLC (4981); M-Class Mining, LLC
(5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan Mining LLC (2361); LD Labor Company
LLC (8454); Coal Field Repair Services LLC (9179); Coal Field Construction Company LLC (5694); Hillsboro
Energy LLC (1639); and Patton Mining LLC (7251). The address of the Debtors’ corporate headquarters is One
Metropolitan Square, 211 North Broadway, Suite 2600, St. Louis, Missouri 63102.


SL1 1631704v1 114113.00001
Case 20-41308       Doc 37    Filed 03/10/20 Entered 03/10/20 14:20:38             Main Document
                                           Pg 2 of 4


       PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only

the notices and papers referred to in the Bankruptcy Rules specified above, but also includes,

without limitation, disclosure statements, plans of reorganization, operating reports, orders

and notices of any application, motion, petition, pleading, request, complaint or demand,

answering or reply papers, memoranda or briefs, and any other document brought before the

Court with respect to this case or any proceeding in this case, whether formal or informal,

written or oral, and whether transmitted or conveyed by mail, courier, facsimile, telephone,

electronic medium or otherwise.

       Neither this Notice of Appearance, any subsequent appearance (by pleading or

otherwise), nor any participation in or in connection with this case is intended to or should be

deemed to waive any (i) right to have final orders in non-core matters entered only after de novo

review by a higher court; (ii) right to trial by jury in any proceeding so triable in this or any

related case, controversy or proceeding, or any right to arbitration; (iii) right to have the

reference withdrawn in any matter subject to mandatory or discretionary withdrawal; (iv) right to

contest jurisdiction or appropriate venue in this case or any proceeding related to this case; or (v)

other rights, claims, actions, defenses, setoffs or recoupments which exist pursuant to agreement

or in law or in equity, all of which are expressly reserved.




                                                 -2-
SL1 1631704v1 114113.00001
Case 20-41308       Doc 37     Filed 03/10/20 Entered 03/10/20 14:20:38              Main Document
                                            Pg 3 of 4


       PLEASE TAKE FURTHER NOTICE that the counsel listed above request to be added

to any official service list for notices of all contested matters or other proceedings in this case.




Date: March 10, 2020                           /s/ Nicholas F. Kajon
                                               Nicholas F. Kajon
                                               Constantine D. Pourakis
                                               Andreas D. Milliaressis
                                               Stevens & Lee, P.C.
                                               485 Madison Avenue, 20th Floor
                                               New York, NY 10022
                                               Telephone: (212) 319-8500
                                               Fax: (212) 319-8505
                                               Email: nfk/cp/adm@stevenslee.com

                                               Attorneys for the
                                               Kenneth S. Grossman Pension Plan




                                                  -3-
SL1 1631704v1 114113.00001
Case 20-41308       Doc 37   Filed 03/10/20 Entered 03/10/20 14:20:38            Main Document
                                          Pg 4 of 4


                               CERTIFICATE OF SERVICE

       The undersigned certifies that on March 10, 2020, he caused a true copy of the foregoing

Notice of Appearance and Demand for Service of Notices and Pleadings to be served

electronically upon all parties in interest registered to receive notice through the Court’s

CM/ECF System.

                                                   /s/ Andreas D. Milliaressis
                                                   Andreas D. Milliaressis




                                             -4-
SL1 1631704v1 114113.00001
